Citation Nr: 0720577	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for hypothyroidism. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In September 1997, a VA primary care examiner reviewed the 
results of a blood test and diagnosed the veteran with 
hyperthyroid.  The veteran's condition was followed in the 
clinic for several months.  In April 1998, the veteran 
underwent a thyroid scan that showed a diffusely enlarged 
thyroid with high uptake.  A VA examiner diagnosed Grave's 
disease, and the veteran received concurrent radioactive 
iodine therapy.  The clinical report showed that the veteran 
received information and instructions regarding the benefits 
and side effects of the therapy.  However, the veteran 
contends that she did not give consent for the treatment, and 
there is no written consent complying with the requirements 
of 38 C.F.R. § 17.32 (d) in the file.  

In July 1998, a VA examiner noted the veteran's reports of 
fatigue, sweating, and weight gain during the previous month.  
The examiner ordered blood tests and a consultation with the 
endocrine clinic.  A report of the consultation is not in the 
file.  In August 1998 while visiting a relative in another 
state, the veteran was examined by a private physician who 
diagnosed hypothyroid and prescribed synthroid medication.  
The veteran continued to receive ongoing primary care at the 
VA clinic, and a note in April 1999 showed that the veteran 
had been prescribed synthroid since July 1998.  The veteran 
also received follow-up care for hypothyroid from the private 
physician and his colleague in June 1999 and August 1999.  

In February 2004 letter, the veteran stated that her medical 
records showed that physicians informed her that her 
infertility and type 2 diabetes mellitus was a result of her 
hypothyroid condition.  She also stated that she did not sign 
a consent for the radioiodine treatment in 1998 and that she 
was not told that the treatment for hyperthyroid would cause 
the additional disabilities of hypothyroid, infertility, and 
diabetes.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  A 
qualifying additional disability is one that is not the 
result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary of Veteran Affairs by VA 
employees or in a VA facility; and  the proximate cause of 
the disability was (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment or examination, or (2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006). 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  To establish causation, the evidence 
must show that the hospital care or medical or surgical 
treatment resulted in the veteran's additional disability.  
Merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish causation.  38 C.F.R. § 3.361(c) (1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c) (2).  


To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused the veteran's 
additional disability or death; and (1) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or (2) VA furnished the hospital care 
or medical or surgical treatment without the veteran's 
informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32.  Minor deviations from the requirements 
of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d) (1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).  

There has been no medical review of the patient consent, 
radioiodine treatment for hyperthyroid, and subsequent 
symptomatology.  There has been no medical assessment of a 
possible relationship between the treatment and the 
hypothyroid, infertility, and diabetes conditions.  A medical 
evaluation and opinion are necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the G. V. (Sonny) 
Montgomery VA Medical Center in Jackson, 
Mississippi, copies of the consent to 
treatment documents and any additional 
explanatory or instructional information 
that the veteran received prior to the 
administration of radioiodine treatment 
for hyperthyroid in April 1998.  
Associate any forms or documents obtained 
with the claims file.  

2.  Provide the claims file to an 
appropriately qualified VA physician who 
did not previously participate in the 
veteran's course of treatment for 
hyperthyroid starting in September 1997.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Provide 
the physician with a copy of this remand 
calling attention to the relevant 
definitions and standards restated 
herein. 

(1) Request that the physician provide an 
opinion whether the veteran sustained an 
additional disability of as a result of 
VA treatment for hyperthyroid starting in 
September 1997.  Request that the 
physician provide an opinion whether any 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA or whether the 
additional disability was an event not 
reasonably foreseeable.  The physician 
should state if an examination of the 
veteran is necessary to provide an 
opinion.  

(2)  Request that the physician provide 
an opinion whether the veteran's 
infertility and diabetes mellitus are at 
least as likely as not (50 percent 
probability or greater) secondary to the 
hypothyroid condition.  

3.  If the reviewing physician so 
requires, schedule the veteran for an 
examination of the hypothyroid, 
infertility, and diabetes conditions.  

4.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
hypothyroid.  If the decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



